PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
VASTECH HOLDINGS LTD.
Application No. 16/327,617
Filed: February 22, 2019
For: ELECTRIC MOTOR HAVING A DIAMETRIC COIL

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed July 29, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, January 6, 2021, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on April 7, 2021. A Notice of Abandonment was mailed July 22, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay. 

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $1480 extension of time fee submitted on July 29, 2021 was subsequent to the maximum extendable period for reply, this fee is unnecessary and will be credited back to petitioner’s deposit account. 

This application is being referred to Technology Center Art Unit 2832 for appropriate action in the normal course of business on the reply received July 29, 2021.

Telephone inquiries concerning this decision should be directed to Felicia Jenkins at (571) 272-0986.

/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET